DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the control console of embodiment 3000 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reference 3050 is said to be a guide plate or cover comprising a console template pattern 3200 through which control handle 3038 protrudes vertically. However Fig. 27 which is said to depict this structure shows reference 3074 within the template pattern which is identified as the waste container. Likewise control levers 3042/3044/3046 are said to be moved when contacted by handle 3038 however this does not appear to be shown with Fig. 26 appearing to be the only depiction of the physical structures of the handle and levers with the levers appearing fixed in place and the handle appearing to be pivotably secured in one position with a pivoted end fixed beneath the level of the levers. Also the handle doesn’t appear to be capable of reaching column 3 on the guide plate which appears required to activate lever 346 as the template pattern only extends between columns 1 and 2. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3015.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31, lines 3-4, states “when the waste container is in rotated back to the rest position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28, 31-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,638,555 (Guyton) in view of US 4,011,836 (Temel) which incorporates the disclosure of US 3,842,803 (Temel2).
	Regarding claim 22, Guyton discloses a flushable portable commode comprising:
	a support structure configured to be placed on a commode (Fig. 22; Pg. 10);
	a waste container (13) pivotably coupled to the support structure and rotatable between a rest position (Fig. 22) and a dump position (Container dump indentation 36; Cable 154 pulls waste container 13 to a vertical dump position; Pg. 10);
	a tubing support member (162) rotatably coupled to the support structure (Fig. 31-31b) and operable to lower and raise an intake tube (172) into and out of the commode (Fig. 31-31b; Pg. 10);
	a pump (170) in fluid communication with the intake tube; and
	a drive assembly (128) that drives the pump and thereby draws in a fluid from the commode via the intake tube and discharges a portion of the fluid into the waste container when the waste container is in the dump position (~75% of water - Pgs. 11-12).
	Guyton, however, does not disclose that the drive assembly comprises a motor.
	Temel teaches a flushable commode comprising a pivotable waste container (11) attached to a support container (1) and a plurality of water dispensers (32’/32’’) supplied with water from a pump driven by a motor (C5 L29-40; Temel2 - C10 L7-11, 103).
	It would have been obvious to one of ordinary skill in the art to provide a motor for driving the pump, as taught by Temel, to reduce the physical effort required for operating the system and to ensure constant delivery of water through the system at a set/desired pressure/rate.

	Regarding claim 23, Guyton states that the intake tube is wound about the tubing support structure (Fig. 31b).

	Regarding claim 24, Guyton states that the commode further comprises an exhaust tube (176) in fluid communication with the pump and extending to the waste container to discharge the portion of the fluid into the waste container when the waste container is in the dump position (Pg. 11-12).

	Regarding claim 25, Guyton states that the exhaust tube becomes exposed upon rotating the waste container to the dump position to exhaust the portion of fluid into the waste container (Pgs. 10-12; waste container is brought rearward and down into indentation 36 to expose more of the container to the nozzles of the exhaust tube)

	Regarding claim 26, Guyton in view of Temel teaches the formation of a portable commode comprising a motor used for driving a pump as previously taught. Temel further teaches that pivoting of the waste container can also be completed through the use of the motor (240).
	It would have been obvious to one of ordinary skill in the art to utilize the motor to drive rotation of the waste container and rotation of the tubing support member since it has been held that providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. See MPEP 2144.04(III).
 
	Regarding claim 27, Guyton in view of Temel teaches the formation of a portable commode assembly which utilizes an electronic motor to rotate a waste basin and operate a pump as previously discussed. Temel further teaches that the motor is actuated through a user controllable manual actuator which initiates one or more operations including rotating the waste container and operating the pump (conductive plates 102 or push button switches as disclosed in incorporated Temel2).

	Regarding claim 28, Guyton in view of Temel teaches the formation of a portable commode assembly which utilizes an electronic motor to rotate a waste basin and operate a pump as previously discussed. Temel further teaches the inclusion of an electronic system (Fig. 3a) electrically coupled to the user controllable actuator which is operable to perform the one or more operations (controls activation of the motor to drive movement of the waste basin and activation of the valves and pump; an electronic system would be required to operate the electric motor).

	Regarding claim 31, Guyton states that the pump discharges the remaining portion of the fluid into the waste container when the waste container is rotated back to the rest position (Pg. 12).

	Regarding claim 32, Guyton discloses a method of operating a compression flushable portable commode comprising:
	locating the portable commode atop a fixed toilet bowl, the portable commode including a support structure configured to be placed on a commode (Fig. 22; Pg. 10);
	rotating a tubing support member (162) rotatably coupled to the support structure (Fig. 31-31b) and thereby lowering an intake tube (172) into the fixed toilet bowl (Fig. 31-31b; Pg. 10);
	engaging a drive assembly (128) that drives a pump (170) in fluid communication with the intake tube, whereby a fluid present in the fixed toilet bowl is drawn into the pump via the intake tube;
	rotating the tubing support member and thereby raising the intake tube (Pgs. 10-12);
	rotating a waste container (13) pivotably coupled to the support structure from a rest position (Fig. 22) to a dump position (Container dump indentation 36; Cable 154 pulls waste container 13 to a vertical dump position; Pg. 10) and thereby discharging waste within the waste container into the fixed toilet bowl;
	engaging the drive assembly and thereby operating the pump to discharge a portion of the fluid into the waste container while the waste container is in the dump position(~75% of the water - Pg. 11-12); and
	rotating the waste container back to the rest position (Pgs. 10-12). 
	Guyton, however, does not disclose the use of a motor as the drive assembly to drive the pump.
	Temel teaches a flushable commode comprising a pivotable waste container (11) attached to a support container (1) and a plurality of water dispensers (32’/32’’) supplied with water from a pump driven by a motor (C5 L29-40; Temel2 - C10 L7-11, 103).
	It would have been obvious to one of ordinary skill in the art to utilize a motor for driving the pump, as taught by Temel, to reduce the physical effort required for operating the system and to ensure constant delivery of water through the system at a set/desired pressure/rate.

	Regarding claim 33, Guyton states that the exhaust tube is exposed upon rotating the waste container to the dump position and exhausts the portion of fluid into the waste container (Pgs. 10-12; waste container is brought rearward and down into indentation 36 to expose more of the container to the nozzles of the exhaust tube).

	Regarding claim 34, Guyton in view of Temel teaches a method of operating a portable commode comprising using a motor to drive a pump as previously taught. Temel further teaches that pivoting of the waste container can also be completed through the use of the motor (240). 
	It would have been obvious to one of ordinary skill in the art to utilize the motor to drive rotation of the waste container and rotation of the tubing support member since it has been held that providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. See MPEP 2144.04(III).

	Regarding claim 35, Guyton in view of Temel teaches the operation of a portable commode assembly which utilizes an electronic motor to rotate a waste basin and operate a pump as previously discussed. Temel further teaches actuating the motor through a user controllable manual actuator which initiates one or more operations including rotating the waste container and operating the pump (conductive plates 102 or push button switches as disclosed in incorporated Temel2).

	Regarding claim 36, Guyton in view of Temel teaches the operation of a portable commode assembly by utilizing an electronic motor to rotate a waste basin and operate a pump as previously discussed. Temel further teaches the use of an electronic system (Fig. 3a) electrically coupled to the user controllable actuator which is operable to perform the one or more operations (controls activation of the motor to drive movement of the waste basin and activation of the valves and pump; an electronic system would be required to operate the electric motor).

	Regarding claim 38, Guyton states that the pump discharges the remaining portion of the fluid into the waste container when the waste container is rotated back to the rest position (Pg. 12).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Guyton in view of Temel as applied to claim 22 above, and further in view of US 5,027,451 (Wooten).
	Regarding claim 30, Guyton states that the waste container is configured to translate (axles 16a/16b and tracks 20a/20b) and pivot (Pgs. 10-12, Figs. 31a/31c) but does not specify the use of a dumping arm coupled to a first rotation coupling on the support structure and a second rotation coupling on the waste container.
	Wooten teaches a portable flushable commode comprising a waste container (18) which pivots and translates through a dumping arm (27) attached to a support structure at a first rotation coupling (29) and the waste container at a second rotation coupling (33).
	It would have been obvious to one of ordinary skill in the art to utilize a dumping arm with rotation couplings to dump the container, as taught by Wooten, to provide greater leverage during the dump operation and since they are recognized equivalents in the art.

Allowable Subject Matter
Claims 29 and 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a flushable portable commode usable on a fixed toilet comprising a pivotable waste container, a rotating tubing supporting member which raises and lowers an intake tube into and out of the toilet bowl, a pump in communication with the intake tube, a motor which drives the pump, the rotation of the waste container and the rotation of the tubing support member with a clutch operatively coupled to the motor, the clutch being selectively actuatable to operate the pump, rotate the waste container and rotate the tubing support member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,348,102 (Baker) is a diaper washer comprising a basin positionable on a fixed toilet. 	US 3,570,271 (Brown) is a clothes cleaning apparatus comprising a basin supportable on a fixed toilet with a pump that draws water from the toilet bowl. 
US 5,117,780 (Wooten) is a commode assembly positionable on a fixed toilet comprising a pivoting waste container which dumps waste into the bowl and is then rinsed out.
US 5,638,555 (Guyton2) is a portable flushable commode configured to be placed on a toilet where its waste container can be dumped and rinsed out with water drawn from the bowl.
US 9,468,956 (Simundic) is a device for dumping and cleaning bedpans. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754    

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754